Citation Nr: 1532392	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim currently is under the jurisdiction of the Reno, Nevada RO.

The Veteran had a hearing before the undersigned in August 2011.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran's claim was remanded by the Board in February 2014 and August 2014.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed sleep apnea disability was caused or permanently aggravated by his service-connected PTSD.  Despite the extensive development already undertaken, the Board concludes that another remand is required.

Specifically, as a result of the August 2014 Board remand, the Appeals Management Center (AMC) obtained a January 2015 VA medical opinion.  The reviewing physician concluded that it was less likely than not that the sleep apnea was incurred in or caused by the claimed in-service injury, event or illness.  Initially, the Board notes that this was not the question to be answered by the physician, as the issue is whether the Veteran's sleep apnea was caused by or permanently worsened (aggravated) as a result of his service-connected PTSD.  The physician's rationale, however, clearly evidenced consideration of the appropriate question.  In that regard, the rationale was that obstructive sleep apnea was the result of an anatomic pathophysiology, while PTSD could cause non-anatomical sleep disturbance such as insomnia.  The physician also noted, "There is no evidence in the medical literature to support an associative relation between PTSD and obstructive sleep apnea."

In April 2015, however, the Veteran submitted an article from the website http://www.answersforsleep.com titled "The PTSD and Sleep Apnea Connection" by a Dr. Robert S. Rosenberg.  The article begins, "Several recent studies have shown a very high incidence of sleep apnea in anxiety disorders... Until recently it remained hard to explain why people with anxiety disorders had coexisting sleep apnea.  The percentages were too high to be coincidental and how these disorders could trigger sleep apnea made little sense."  The article went on to suggest that many of these individuals appeared to have preexisting sleep apnea that made the service member more susceptible to an anxiety disorder, such as PTSD.  It is unclear from the article whether the PTSD (or other anxiety disorder) subsequently aggravated the preexisting sleep apnea, but the article certainly calls into question the January 2015 medical opinion conclusion that there was no medical literature "to support an associative relation between PTSD and obstructive sleep apnea."  As such, the Board concludes that a remand is required to obtain a supplemental opinion to the January 2015 medical opinion.

In addition to the submission of the above article, since the last Supplemental Statement of the Case (SSOC) the Veteran has submitted lay statements from his wife and himself.  The AMC should take these statements into consideration when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the physician who provided the January 2015 medical opinion or another qualified medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewing medical professional.  The reviewing medical professional is asked to provide opinions as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's obstructive sleep apnea was caused OR aggravated by one or more of his service-connected PTSD.  (For the purposes of this opinion, the term aggravation means a permanent worsening of the disability beyond its natural progress.)

In reaching that conclusion, the reviewing medical professional is requested to consider and reconcile, to the extent necessary, the article from the website http://www.answersforsleep.com titled "The PTSD and Sleep Apnea Connection" by a Dr. Robert S. Rosenberg, submitted by the Veteran in April 2015.  

2.  After the above is complete and undertaking any additional evidence warranted based on the new evidence received since the last AOJ adjudication, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




